United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1637
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                        v.

                           Joseph Anthony Salsberry

                                    Defendant - Appellant

                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: February 14, 2019
                            Filed: June 11, 2019
                                [Unpublished]
                               ____________

Before SMITH, Chief Judge, BENTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

      Joseph Salsberry was charged with drug and gun crimes after police officers
found him, a stash of methamphetamine, and a firearm in a hotel room rented by a
suspected drug dealer. He moved to suppress the evidence found in the search on
the theory that the warrant lacked probable cause. The district court 1 denied his
motion, and we affirm.

       The events of this case began with another man, Lucas Harper. A confidential
informant told Detective Daniel Smithson that Harper was distributing
methamphetamine near Branson, Missouri. While pursuing this lead, Smithson
discovered that Harper was on parole after serving time in prison for drug and
firearm possession. Soon thereafter, Smithson received a second tip from the
informant, who said that Harper had recently moved out of his apartment but was
“continu[ing] to distribute drugs in the Branson area.”

       Just days later, the manager of a Branson hotel informed Smithson that a room
rented to Harper contained a glass pipe, FoodSaver bags, and a vacuum-sealing
machine. The manager then sent photographs of these items, along with the
paperwork he had collected at check-in, including a copy of Harper’s driver’s
license, to Smithson.

      Smithson acted quickly. He first contacted Harper’s probation officer, who
told him that Harper had recently tested positive for marijuana and
methamphetamine. He then applied for a warrant to search the hotel room. Along
with the application, Smithson submitted an affidavit that included all of the
information he had learned during the investigation, including from his
conversations with the informant, the hotel manager, and Harper’s probation officer.
The affidavit also explained that the glass pipe visible in the photographs was of a
type “commonly used for methamphetamine” and that the bags were “commonly
used to packag[e] controlled substances for sale.”


      1
       The Honorable Beth Phillips, Chief Judge, United States District Court for
the Western District of Missouri, adopting the report and recommendation of the
Honorable David P. Rush, United States Magistrate Judge for the Western District
of Missouri.
                                        -2-
      After a state judge approved the warrant, police officers searched Harper’s
hotel room. Instead of finding Harper upon their arrival, the officers found
Salsberry, a loaded handgun, FoodSaver bags, a digital scale, and over 100 grams of
methamphetamine.

      Once the district court denied Salsberry’s motion to suppress this evidence,
he pleaded guilty to possessing a firearm in furtherance of drug trafficking and to
conspiring to distribute methamphetamine. See 18 U.S.C. § 924(c); 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), 846. On appeal, his sole argument is that Smithson’s
affidavit did not establish probable cause for the search warrant. Our review is de
novo, but we “accord[] great deference to the issuing judge’s [probable cause]
determination.”2 United States v. Keele, 589 F.3d 940, 943 (8th Cir. 2009) (internal
quotation marks and citation omitted).

        We have no trouble concluding that Smithson’s affidavit “describe[d]
circumstances showing a fair probability that contraband or evidence of a crime
w[ould] be found in” the hotel room. Id. (citation omitted). The room was registered
to Harper, a known drug user who had recently tested positive for drugs. An
informant had twice told Smithson that Harper was selling drugs in the area. And
hotel staff had just discovered items associated with the use and distribution of drugs
in the room Smithson was seeking permission to search. Under these circumstances,
there was at least “a fair probability” that officers would find drugs in Harper’s room.
Id. (citation omitted).




      2
       Like the district court, we assume, but do not decide, that Salsberry may
challenge the search, even though he was not a registered guest, because he had a
“reasonable expectation of privacy in the room.” United States v. Williams, 521 F.3d
902, 906 (8th Cir. 2008).
                                          -3-
       The information in the affidavit was not, as Salsberry argues, stale. After all,
hotel staff found drug paraphernalia in Harper’s room on the same day Smithson
submitted the affidavit and executed the warrant. And none of the other information
in the affidavit was more than two months old. See United States v. Smith, 266 F.3d
902, 904–05 (8th Cir. 2001) (explaining that even weeks- or months-old information
is “not necessarily . . . stale” in the context “of ongoing narcotic operations” (citation
omitted)).

      Nor are we persuaded by Salsberry’s argument that the informant’s tips were
too unreliable. Information from a confidential informant can establish probable
cause if it is “corroborated by independent evidence.” United States v. Williams, 10
F.3d 590, 593 (8th Cir. 1993). Here, the photographed items in Harper’s room
provided good reason to think that the informant was telling the truth.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                           -4-